


109 HR 5315 IH: Accountability in Government Act of

U.S. House of Representatives
2006-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5315
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2006
			Mr. Cardoza
			 introduced the following bill; which was referred to the
			 Committee on Government
			 Reform
		
		A BILL
		To amend the Federal Financial Management Improvement Act
		  of 1996 to require the head of an agency to be reconfirmed by the Senate unless
		  the agency is found to be in compliance with the requirements of such Act, as
		  reported by the Comptroller General.
	
	
		1.Short titleThis Act may be cited as the
			 Accountability in Government Act of
			 2006.
		2.Requirement for
			 reconfirmation of agency head if agency is not in compliance with Federal
			 Financial Management Improvement Act of 1996Section 803 of the Federal Financial
			 Management Improvement Act of 1996 (31 U.S.C. 3512 note) is amended by adding
			 at the end the following new subsection:
			
				(d)Reconfirmation of
				heads of agencies found noncompliantIn any case in which the
				report of the Comptroller General submitted by October 1 of a year under
				section 804(c), beginning with October 1, 2008, states that an agency is not in
				compliance with the requirements of subsection (a), the head of the agency may
				not continue to serve as head of the agency unless, not later than April 1 of
				the following year, the person serving in that position is reappointed by the
				President with the advise and consent of the
				Senate.
				.
		
